OPINION — AG — ** FREEDOM OF INFORMATION ACT ** THE STATE CRIMINAL INVESTIGATORY FILES (RECORDS) OF THE OKLAHOMA BUREAU OF NARCOTICS AND DANGEROUS DRUGS WHICH ARE IN THE POSSESSION OF THAT AGENCY ARE NOT SUBJECT TO THE PROVISIONS OF THE FEDERAL FREEDOM OF INFORMATION AND PRIVACY ACT, 5 U.S.C.A. 552 (CONFIDENTIAL RECORDS, PRIVACY ACT, STATE AGENCY, STATE OFFICER, CRIMINAL HISTORIES, CRIMINAL RECORDS, PUBLIC RECORD, AGENCIES) CITE: 5 U.S.C.A. 551, 63 Ohio St. 1975 Supp., 2-101 [63-2-101] (DAVID LEE), DISCLOSE — REVEAL — RELEASE — INFORMATION ON CRIMINAL HISTORIES